427 F.2d 1019
Bennie H. HICKS, Plaintiff and Appellant,v.Robert H. FINCH, Secretary of Health, Education and Welfare, Appellee.
No. 23690.
United States Court of Appeals, Ninth Circuit.
June 4, 1970.

Donald E. Wolfram (argued), of Goodson, Richmond & Rose, Phoenix, Ariz., for plaintiff and appellant.
Robert M. Heier (argued), Morton Hollander, Kathryn H. Baldwin, Reed Johnston, Jr., Wm. D. Ruckelshaus, Asst. Atty. Gen., Edward E. Davis, U. S. Atty., Dept. of Justice, Washington, D. C., Richard K. Burke, U. S. Atty., Phoenix, Ariz., for appellee.
Before CHAMBERS and MERRILL, Circuit Judges, and PREGERSON, District Judge.
PER CURIAM.


1
The judgment of the district court sustaining the Secretary's decision is affirmed.


2
At best, for Hicks it could be said there was a conflict in the expert medical opinions. We cannot say the Secretary's decision was not supported by substantial evidence.